
	
		I
		111th CONGRESS
		2d Session
		H. R. 5115
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2010
			Mr. Schauer (for
			 himself and Mr. Rush) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform
		
		A BILL
		To recognize the key contributions of flight support
		  specialists to our Nation’s aviation safety by restoring the retirement
		  treatment of flight support specialists whose functions were outsourced by the
		  Federal Government in 2005.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the FSS Retirement Fairness Act of
			 2010.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Applicability.
					Sec. 4. Provisions relating to persons other than
				annuitants.
					Sec. 5. Special rule relating to immediate
				retirement.
					Sec. 6. Provisions relating to annuitants.
					Sec. 7. Regulations.
				
			2.DefinitionsFor purposes of this Act—
			(1)the term air traffic
			 controller has the meaning given such term under section 2109 of title
			 5, United States Code;
			(2)the term
			 flight service station controller or FSS controller
			 means a civilian employee of the Department of Transportation who is—
				(A)an air traffic
			 controller within the meaning of section 2109(1)(A)(ii) of title 5, United
			 States Code; or
				(B)an air traffic
			 controller within the meaning of section 2109(1)(B) of title 5, United States
			 Code, who supervises air traffic controllers described in subparagraph
			 (A);
				(3)the term
			 Government retirement system means—
				(A)the retirement
			 system under subchapter III of chapter 83 of title 5, United States Code
			 (relating to the Civil Service Retirement System); and
				(B)the retirement
			 system under chapter 84 of title 5, United States Code (relating to the Federal
			 Employees’ Retirement System);
				(4)the terms
			 lump-sum credit, average pay, and
			 Government have the respective meanings given such terms under the
			 Government retirement system involved; and
			(5)the term
			 Civil Service Retirement and Disability Fund refers to the fund
			 under section 8348 of title 5, United States Code.
			3.Applicability
			(a)In
			 generalThis Act shall apply
			 with respect to any individual who—
				(1)during the period beginning on February 1,
			 2005, and ending on October 3, 2005—
					(A)was separated from
			 Government service, either voluntarily or involuntarily (other than for cause
			 on charges of misconduct or delinquency), from a flight service station
			 controller position; or
					(B)was reassigned or
			 transferred from an FSS controller position—
						(i)to a
			 different Government position (other than as an air traffic controller) in
			 which such individual ceased to be subject to a Government retirement system;
			 or
						(ii)to a different Government position (other
			 than as an air traffic controller) in which such individual remained subject to
			 a Government retirement system; and
						(2)as of the date of
			 the separation described in paragraph (1)(A) or of the reassignment or transfer
			 (as the case may be) described in paragraph (1)(B), had completed at least 5
			 years of service as an FSS controller which was creditable for purposes of a
			 Government retirement system.
				(b)ExclusionsNotwithstanding any provision of subsection
			 (a), this Act shall not apply with respect to—
				(1)any individual who, as of the date of the
			 enactment of this Act, is otherwise entitled (or would, on proper application,
			 otherwise be entitled) to an annuity under a Government retirement system
			 (including an annuity under section 8414 of title 5, United States Code) based
			 on the service of such individual, except as provided in section 6; or
				(2)any individual—
					(A)for purposes of
			 subchapter III of chapter 83 of title 5, United States Code, if, as of the date
			 of the enactment of this Act, such individual—
						(i)has
			 taken a lump-sum credit under section 8342 of such title 5 which had the effect
			 of terminating all rights under such subchapter based on the service of such
			 individual as an FSS controller; and
						(ii)has
			 not made the deposit required in order to have credit for such service restored
			 under such subchapter, as determined by the Office of Personnel Management;
			 or
						(B)for purposes of
			 chapter 84 of title 5, United States Code, if, as of the date of the enactment
			 of this Act, such individual has taken a lump-sum credit under section 8424 of
			 such title 5 which had the effect of terminating all rights under such chapter
			 based on the service of such individual as an FSS controller.
					4.Provisions
			 relating to persons other than annuitants
			(a)Qualified
			 serviceFor purposes of this
			 Act, the term qualified service means—
				(1)any service
			 performed as an employee of a contractor described in section 179(a)(1)(A) of
			 the Transportation, Treasury, Housing and Urban Development, the Judiciary, the
			 District of Columbia, and Independent Agencies Appropriations Act, 2006 (Public
			 Law 109–115; 119 Stat. 2427); and
				(2)any service which
			 (disregarding this Act) is otherwise creditable under subchapter III of chapter
			 83, or under chapter 84, of title 5, United States Code, other than as an air
			 traffic controller;
				except that
			 such term shall not include any service performed by an individual after the
			 last day of the month in which such individual becomes 56 years of age or, in
			 the case of service described in paragraph (1), any service performed on a
			 temporary, intermittent, or other basis which, if performed as an FSS
			 controller, would not be creditable, for retirement purposes, by reason of
			 section 8347(g) or 8402(c) of title 5, United States Code, or any other similar
			 provision of law, as determined by the Office of Personnel Management.(b)ElectionAny
			 individual to whom this Act applies may, within such period of time (not less
			 than 12 months in duration) and otherwise in such manner as the Office of
			 Personnel Management shall by regulation prescribe, make an election under this
			 section.
			(c)Effect of an
			 electionAn individual making an election under this section
			 shall be entitled—
				(1)with respect to
			 qualified service performed by such individual during the period beginning on
			 February 1, 2005, and ending on the effective date of such election—
					(A)to have such
			 service treated in the same manner as if it had been performed as an FSS
			 controller for purposes of—
						(i)any
			 determination of eligibility for immediate retirement under section 8336(e) or
			 8412(e) of title 5, United States Code, or under section 5; and
						(ii)any
			 computation of annuity under—
							(I)the provisions of
			 section 8339(e), or subsection (d) or (e) of section 8415 of title 5, United
			 States Code; or
							(II)any of the
			 provisions referred to in subclause (I), applied in accordance with section 5;
			 except that
							(B)no compensation
			 received for service performed during such period may be taken into account for
			 purposes of any determination of such individual’s average pay; and
					(2)with respect to
			 qualified service performed by such individual after the effective date of such
			 election—
					(A)to have such
			 service treated in the same manner as if it had been performed as an FSS
			 controller for purposes of—
						(i)any
			 determination of eligibility for immediate retirement under section 8336(e) or
			 8412(e) of title 5, United States Code, or under section 5; and
						(ii)any
			 computation of annuity under—
							(I)the provisions of
			 section 8339(e), or subsection (d) or (e) of section 8415 of title 5, United
			 States Code; or
							(II)any of the
			 provisions referred to in subclause (I), applied in accordance with section 5,
			 and
							(B)to have basic pay received by such
			 individual for such service (not to exceed the amount determined applying the
			 rate of basic pay last received by the individual while serving as an FSS
			 controller before the date of such election) treated in the same manner as if
			 it were basic pay received for service performed as an FSS controller, for
			 purposes of any determination of such individual’s average pay,
					subject to
			 subsection (d).(d)Employee
			 contributions required for post-Election service
				(1)In
			 generalThe provisions of subsection (c)(2) shall not apply
			 unless, as part of the election made by the individual under this section, such
			 individual agrees to make contributions to the Civil Service Retirement and
			 Disability Fund in conformance with the requirements of this subsection.
				(2)Requirements
			 relating to qualified service otherwise subject to a Government retirement
			 systemUnder this subsection,
			 in the case of any qualified service performed by an individual in a Government
			 position (other than an FSS controller position) on the basis of which such
			 individual is subject to a Government retirement system, the employee
			 contribution shall be determined based on—
					(A)the basic pay
			 actually received by such individual for such service (determined in a manner
			 consistent with the limitation specified in the parenthetical matter contained
			 in subsection (c)(2)(B)); and
					(B)the percentage
			 contribution which would be required if the individual were serving in an FSS
			 controller position.
					(3)Requirements
			 relating to qualified service not otherwise subject to any Government
			 retirement systemUnder this subsection, in the case of any
			 qualified service which is not covered by paragraph (2), the electing
			 individual shall pay currently into the Civil Service Retirement and Disability
			 Fund, in accordance with arrangements acceptable to the Office of Personnel
			 Management, the employee contributions which would be determined, under
			 applicable provisions of subchapter III of chapter 83, or of chapter 84, of
			 title 5, United States Code, as the case may be, based on—
					(A)the basic pay actually received by such
			 individual for such service (determined in a manner consistent with the
			 limitation specified in the parenthetical matter contained in subsection
			 (c)(2)(B)); and
					(B)the percentage
			 contribution which would be required if the individual were serving in an FSS
			 controller position,
					treating the
			 pay received by such individual for such service as if it were basic pay within
			 the meaning of subchapter III of chapter 83, or of chapter 84, of title 5,
			 United States Code (whichever Government retirement system applied at the time
			 of the individual’s separation described in section 3(a)(1)(A) or reassignment
			 or transfer described in section 3(a)(1)(B), as the case may be).(e)Government
			 contributionsNothing in this
			 section shall be considered—
				(1)to affect the
			 amount of any contributions which (but for this Act) would otherwise be payable
			 by an employing Governmental entity under section 8334 or 8423 of title 5,
			 United States Code, with respect to any Government service actually performed
			 by such employee during any period of time to which subsection (c)(1) or (c)(2)
			 applies; or
				(2)to create any
			 obligation on the part of any non-Governmental entity to make any employer
			 contributions to the Civil Service Retirement and Disability Fund with respect
			 to any service performed during any period of time to which either subsection
			 (c)(1) or subsection (c)(2) applies.
				5.Special rule
			 relating to immediate retirement
			(a)In
			 generalIn the case of an
			 individual who makes an election under section 4, any determination of
			 eligibility for or the amount of any annuity to which such individual is
			 entitled under subchapter III of chapter 83 or under chapter 84 of title 5,
			 United States Code, shall be made in accordance with the provisions of law that
			 would otherwise apply, subject to the following:
				(1)In addition to any
			 other combination of age and service for entitlement to an immediate annuity
			 which might otherwise apply, any such individual is entitled to an immediate
			 annuity—
					(A)if the individual is an individual who, as
			 of the effective date of such individual’s election under section 4, is not
			 performing service which is subject to a Government retirement system,
			 beginning on the later of—
						(i)the
			 last day of the month in which such individual attains 56 years of age;
			 or
						(ii)the
			 effective date of such election;
						except if
			 the individual has become (and as of the date specified in clause (i) or (ii),
			 whichever would otherwise apply, remains) a Government employee subject to a
			 Government retirement system, in which case entitlement commences on the date
			 described in subparagraph (B)(ii); or(B)if the individual is an individual who is
			 not covered by subparagraph (A), beginning on the later of—
						(i)the
			 last day of the month in which such individual attains 56 years of age;
			 or
						(ii)the
			 date on which such individual separates from Government service or transfers to
			 a position which is not subject to a Government retirement system.
						(2)The annuity of a
			 former FSS controller who becomes entitled to an immediate annuity pursuant to
			 this subsection shall, under regulations prescribed by the Office of Personnel
			 Management, be computed—
					(A)with respect to
			 service subject to subchapter III of chapter 83 of title 5, United States Code,
			 in the same manner as would apply under section 8339(e) of such title if such
			 controller had retired under section 8336(e) of such title; and
					(B)with respect to
			 service subject to chapter 84 of title 5, United States Code—
						(i)in
			 the same manner as would apply under section 8415(d) of such title if such
			 controller had retired under section 8412(e) of such title; except that
						(ii)the
			 total service used in computing such annuity may not exceed—
							(I)the total service
			 that would (but for this Act) otherwise have been used; plus
							(II)any qualified
			 service which is creditable for that purpose by reason of section 4.
							(3)The average pay
			 used in any computation under paragraph (2) shall be determined in accordance
			 with the provisions of law that (disregarding this Act) would otherwise apply,
			 subject to paragraphs (1)(B) and (2)(B) of section 4(c).
				(4)In the case of an individual described in
			 paragraph (1)(A), such individual shall, for purposes of any determination of
			 eligibility for an annuity under subchapter III of chapter 83 of title 5,
			 United States Code, by reason of this subsection, be considered to have
			 satisfied the requirement of section 8333(b) of such title if such individual
			 would have satisfied such requirement had such individual separated from
			 service on the date of such individual’s separation under section 3(a)(1)(A) or
			 reassignment or transfer under section 3(a)(1)(B), as the case may be.
				(b)FEHBPIn
			 the case of an individual who becomes entitled to an immediate annuity by
			 reason of subsection (a), the condition for continued enrollment in a health
			 benefits plan under section 8905(b) of title 5, United States Code, shall be
			 considered met if—
				(1)in the case of an
			 individual whose entitlement arises pursuant to a separation from Government
			 service (including a reassignment or transfer to a position in which such
			 individual ceases to be subject to a Government retirement system), such
			 condition is met by such individual either—
					(A)at the time of
			 separation; or
					(B)at the time of
			 such individual’s separation (as described in section 3(a)(1)(A)) or
			 reassignment or transfer (as described in section 3(a)(1)(B)); or
					(2)in the case of an
			 individual whose entitlement arises in a manner other than as described in
			 paragraph (1), such condition is met by such individual at the time described
			 in paragraph (1)(B).
				An individual who becomes eligible
			 for continued enrollment in a health benefits plan by reason of this subsection
			 may do so by filing an application at the time and under the conditions
			 prescribed by the Office of Personnel Management in regulations. Continued
			 enrollment under this subsection shall be implemented based on the individual’s
			 enrollment as of the time specified in paragraph (1) or (2), as the case may
			 be, except that nothing in this subsection shall be considered to allow
			 coverage to be obtained for any goods or services received, or to require that
			 any individual or Government contributions for coverage be made with respect to
			 any period ending, before the date on which the individual enrolls in a health
			 benefits plan under the preceding sentence.6.Provisions
			 relating to annuitants
			(a)In
			 generalThe annuity of any
			 individual who is excluded from the application of the preceding provisions of
			 this Act by reason of section 3(b)(1) shall, upon application filed by such
			 individual within the time and in the manner prescribed under section 4(b), be
			 recomputed, effective with respect to amounts accruing for months beginning on
			 or after the date of such application, so that the amount of such annuity is
			 equal to the amount that would then be payable if—
				(1)any qualified
			 service performed by such individual during the period beginning on February 1,
			 2005, and ending on the effective date of the application had been credited
			 under subchapter III of chapter 83 of title 5, United States Code, or chapter
			 84 of such title, as the case may be, as if FSS controller service;
				(2)such individual
			 had separated from service on the latest of—
					(A)the separation
			 date on which such individual’s annuity would otherwise be based;
					(B)the effective date
			 of the application; or
					(C)the last day of
			 qualified service performed by such individual, if earlier than the date under
			 subparagraph (B); and
					(3)as of the
			 separation date determined under paragraph (2), such individual was entitled
			 to—
					(A)retire under
			 section 8336(e) of title 5, United States Code, and computation of annuity
			 under section 8339(e) of such title; or
					(B)retire under
			 section 8412(e) of title 5, United States Code, and computation of annuity
			 under section 8415(d) of such title,
					as the case
			 may be, subject to the condition specified in section 4(c)(1)(B).(b)SurvivorsIn
			 the case of an individual eligible to submit an application under subsection
			 (a) who dies before the end of the period allowable under section 4(b), an
			 application under this section may, for purposes of any survivor annuity, be
			 made—
				(1)by a survivor of
			 the individual; and
				(2)if submitted
			 by—
					(A)the deadline that
			 would apply under subsection (a); or
					(B)if later, the date
			 occurring 12 months after the individual’s date of death.
					(c)DefinitionFor
			 purposes of subsection (b), the term effective date of the
			 application means the first day of the first month beginning on or after
			 the date on which such application is duly filed.
			7.RegulationsThe Office of Personnel Management may
			 prescribe any regulations necessary to carry out this Act, including provisions
			 for determining basic pay in connection with service performed
			 for a non-Government entity.
		
